Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The most relevant prior art reference Komatsu et al. (US2014/0285287 A1). Komatsu et al. teaches in Figures 3 and 4A a surface acoustic wave resonator comprising the following:
An interdigital transducer (TDT) electrodes (12) disposed on an upper surface of a piezoelectric substrate between first and second reflector gratings (29C and 293); 
A layer of silicon nitride (14E) disposed over the electrodes and the first and second reflector gratings; 
A continuous trench (in Region 25) formed in the layer of silicon nitride over portions of bus bar electrodes and tips of electrode fingers of the IDT electrode and over portions of bus bar electrodes.
However Komatsu et al. does not teach in regards to claims 1, 13 and 14, wherein the continuous trench is located over electrode fingers of the first and second reflector gratings to reduce acoustic leakage at electrode fingers of the first and second reflector gratings proximate the IDT electrodes. Thus the applicant claimed inventions have been determined to be novel and non-obvious. By virtue of dependency from either claims 1 or 14, claims 2-12 and 15 have also been determined to be novel and non-obvious. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Iwaki et al. (USPAT 10,361,678 B2) teaches in Figures 11A and 11B an IDT electrode comprising of a trench region located between mass loading structures (30). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 5712721769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L SALAZAR JR/Examiner, Art Unit 2843 

/ROBERT J PASCAL/Supervisory Patent Examiner, Art Unit 2843